Citation Nr: 1642733	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  11-18 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder (other than posttraumatic stress disorder (PTSD)).


REPRESENTATOIN

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1979 to March 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2014 the Board denied a claim for service connection for PTSD and remanded the remaining claim to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development as to the claim adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In a September 2015 properly executed VA Form 21-22, the Veteran appointed the American Legion as his representative.  The American Legion signed the form in January 2016.  In February 2016, the American Legion provided a Form 646.  Accordingly, the American Legion has a general power of attorney related to the Veteran's claim before VA.  The Veteran has not revoked the American Legion's general power of attorney, but, in a June 2016 letter, a representative from the American Legion refused to act as the Veteran's representative in this matter.  In a subsequent June 2016 letter, the Board inquired if the Veteran wished to appoint a new representative.  As the Veteran has not appointed a new representative, and the American Legion has not made an appropriate motion under 38 C.F.R § 26.608, the Board continues to recognize this organization as representative.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a psychiatric disorder that is etiologically related to a disease, injury, or event which occurred in service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, relevant VA medical records, VA medical examinations, and the Veteran's own contentions.  The March 2015 psychiatric examination was conducted in accordance with the Board's March 2014 remand requests.

The Board notes that the record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  However, there is no indication that these benefits are relevant to the issue on appeal.  Specifically, there is no indication that records associated with the benefits are pertinent to establishing the etiology of the Veteran's psychiatric disorder.  In an October 19, 2004 VA treatment record, it was detailed that the Veteran received SSA disability due to back problems, hypertension, and a heart condition, effective February 2004.  Further, the Veteran has not identified these records as relevant to the issue on appeal, and a remand for these records is therefore not required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, to include psychoses, although not shown in service, may be presumed to have incurred in or aggravated by service if they manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, there is no diagnosis of any psychoses and the Veteran does not contend that he has been diagnosed with any psychoses.  Therefore, the presumption of service connection is not for application.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509, 512 (1998).
Analysis

The Veteran essentially asserts that his psychiatric condition had its onset in service.  Specifically, he contends that his current condition is related to ongoing harassment from superiors prior to military discharge, the eventual forceful discharge from the military, and fights resulting in jail time on base.  See Veteran's statement received October 27, 2011.  The Veteran alternatively asserts that his condition is related to witnessing a man parachute, land on a highway, and get run over by oncoming cars while on active duty.  See March 2015 VA examination.  

The Board observes that the Veteran has also asserted that his psychiatric condition was caused or aggravated by his "service-connected conditions" on his VA Form 9 received June 21, 2011.  However, the Veteran is not service-connected for any conditions.  For this reason, the Veteran's claim for secondary service connection must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

The Veteran has a current diagnosis of an unspecified substance use disorder in reported remission, an unspecified personality disorder with mixed features (schizoid, schizotypal, paranoid and antisocial), and an unspecified depressive disorder.  See March 2015 VA examination.

As an initial matter, the Veteran's substance abuse difficulties cannot be considered disabilities for service connection purposes in this particular case.  See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2015).  To qualify for a limited exception to the general rule, it must be shown that substance abuse is clearly related to a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  As noted above, the Veteran is not service connected for any condition.  Thus, service connection for substance abuse as secondary to a service-connected disability is not warranted.

Likewise, service connection cannot be granted for the Veteran's diagnosed personality disorder, as it is not a disease or injury within the meaning of the law.  Personality disorders are considered congenital or developmental defects and not diseases or injuries within the meaning of applicable legislation and, therefore do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303, 4.9, 4.127 (2015).  Service connection can only be granted for additional disability resulting from a mental disorder that is superimposed upon the personality disorder.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Here, the medical evidence does not show that the Veteran's condition was caused by or worsened by service, as discussed in further detail below.  In this regard, the evidence does not support that any additional disability was superimposed upon the Veteran's personality disorder by service.  

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that a psychiatric condition is etiologically related to service.  

Service treatment records (STRs) are absent any diagnosis, treatment or complaints of any psychiatric condition during service.  Notably, in an October 1980 medical board examination, the Veteran had a normal psychiatric clinical evaluation.  On the associated report of medical history, the Veteran indicated that he did not know whether he had nervous trouble of any sort.  He denied depression or excessive worry, frequent trouble sleeping, and loss of memory or amnesia.  

VA treatment records from 1998 through 2016 indicate treatment of depression and polysubstance abuse.  In a September 10, 2003 record, the Veteran complained of depression and had a positive depression screen.  In a September 16, 2004 record, the Veteran reported that he felt bad and depressed and that he had been feeling that way for the past two to three years.  He attributed some of his depressed mood to chronic pain.  The Veteran was diagnosed with an adjustment disorder with a mixed mood and polysubstance abuse.  Thereafter, the records reflect ongoing psychiatric treatment.  None of the VA treating medical professionals provided any etiological opinions regarding the Veteran's psychiatric condition.

This period of approximately 20 years between service separation and documented complaints or treatment of a psychiatric condition is one factor which tends to weigh against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).

The March 2015 VA examiner provided a negative nexus opinion between the Veteran's psychiatric condition and service.  The examiner summarized the Veteran's STRs and notable post-service psychiatric treatment.  It was noted that the Veteran reported significant post-military stressors and that a number of his life stressors were associated with his previous drug abusing lifestyle.  When the Veteran was asked about what sort of mental and emotional problems he was having, he endorsed having a lot of discouragement with deaths in his family, physical problems resulting in chronic pain and living in a "bad area," which resulted in someone shooting through his walls with a gun several years prior.  

It was noted that the Veteran had a history of exaggeration in previous and current testing which brought some of his reports of more serious symptoms into question and had made providing diagnoses difficult for his VA treating physician.  The examiner noted that the Veteran had a pre-military history of substance abuse, which continued during and after military service, which would account for his depression or nervousness complaints at the time of his discharge.  The Veteran described using substances before, during, and after the military and that he had a number of negative consequences from such.  The VA examiner opined that the depression was related to the Veteran's post-military life stressors, many of which were associated with his history of substance abuse.  

The Board finds the 2015 VA examiner's opinion to be of great probative weight as the opinion was based on a review of the claim file, history from the Veteran, a thorough examination and included citations to pertinent evidence of record.  The examiner offered a possible likely cause of the Veteran's psychiatric conditions (history of substance abuse) in addition to providing a negative direct nexus opinion.  
The Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinion.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C.A. § 5107(a) (West 2014) (claimant bears responsibility to support a claim for VA benefits).

As to the Veteran's belief that his current psychiatric problems are related to his service, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the question of causation is a medically complex question that extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for a psychiatric condition is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a psychiatric disorder (other than PTSD) is denied.  



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


